                                                                                                 Electronically Filed - City of St. Louis - September 17, 2019 - 04:47 PM
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 1 of 9 PageID #: 6
                                                                             1922-CC11526

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI

 TOSCHA JEFFRIEIS,                    )
                                      )
      Plaintiff,                      )
                                      )               Cause No.:
 vs.                                  )
                                      )               Division No.:
 CHRISTOPHER BARR,                    )
                                      )
      Serve:                          )               JURY TRIAL DEMANDED
             2420 Klondike Road South )
             Quincy, IL 62305         )
                                      )
 and                                  )
                                      )
 GULLY TRANSPORTATION, INC.,          )
                                      )
      Serve: William Gully            )
             3820 Wisman Lane         )
             Quincy, IL 62301         )
                                      )
      Defendant.                      )

                                        PETITION

        COMES NOW Plaintiff TOSCHA JEFFRIES and for her cause of action against

 Defendant CHRISTOPHER BARR and Defendant GULLY TRANSPORTATION, INC.

 states to the Court as follows:

        1.      At all times hereinafter mentioned the collision that is the subject matter of

 this lawsuit occurred in the City of St. Louis, State of Missouri and therefore venue is

 properly before this Court.

        2.      At all times hereinafter mentioned Defendant CHRISTOPHER BARR is

 employed by Defendant GULLY TRANSPORTATION, INC. and is the employee, agent

 and servant of Defendant GULLY TRANSPORTATION, INC.




                                              1
                                                                                              Electronically Filed - City of St. Louis - September 17, 2019 - 04:47 PM
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 2 of 9 PageID #: 7




        3.      At all times hereinafter mentioned Defendant CHRISTOPHER BARR was

 driving a 2012 Peterbilt Motors Company truck owned by Defendant GULLY

 TRANSPORTATION, INC. at the time of the collision that is the subject matter of this

 lawsuit.

        4.      At all times hereinafter mentioned Arsenal is a public thoroughfare located

 in the City of St. Louis, State of Missouri and running generally in an East and West

 direction and Lemp is a public thoroughfare located in the City of St. Louis, State of

 Missouri running generally in a North and South direction. The collision that is the

 subject matter of this lawsuit occurred at the intersection of Lemp and Arsenal.

        5.      On or about May 16, 2019, at approximately 11:30 a.m. Plaintiff

 TOSCHA JEFFRIES was driving a 2003 Silver Toyota Corolla Eastbound on Arsenal

 though an electric green signal when suddenly and without warning the 2012 Peterbilt

 Motors Company truck driven by Defendant CHRISTOPHER BARR, employee, agent

 and servant of Defendant GULLY TRANSPORTATION, INC. violated the red electric

 signal located at the intersection of Lemp and Arsenal while attempting to make a left

 turn from Southbound Lemp onto Eastbound Arsenal and thereafter collided with the

 vehicle driven by Plaintiff TOSCHA JEFFRIES thereby causing serious and permanent

 injuries to Plaintiff TOSCHA JEFFRIES as more particularly set forth herein.

        6.      The aforesaid collision occurred as a direct and proximate result of the

 negligence and carelessness of Defendant CHRISTOPHER BARR, employee, agent and

 servant of Defendant GULLY TRANSPORTATION, INC. in the following respects, to

 wit:




                                              2
                                                                                                Electronically Filed - City of St. Louis - September 17, 2019 - 04:47 PM
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 3 of 9 PageID #: 8




                a.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. driver failed to properly stop

 and yield at a stop intersection; and

                b.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. failed to yield the right

 of way to oncoming traffic; and

                c.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. negligently and carelessly failed and

 omitted to observe a stop sign at the intersection of Lemp and Arsenal; and

                d.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. violated § 300.270

 R.S.M. (2009) which reads, in part, “The driver of a vehicle approaching a yield sign if

 required for safety to stop shall stop before entering the crosswalk on the near side of the

 intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if

 none, then at the point nearest the intersecting roadway where the driver has a view of

 approaching traffic on the intersecting roadway,” and

                e.      Defendant CHRISTOPHER BARR, employee, agent and

 servant of Defendant GULLY TRANSPORTATION, INC. negligently and




                                               3
                                                                                               Electronically Filed - City of St. Louis - September 17, 2019 - 04:47 PM
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 4 of 9 PageID #: 9




 carelessly failed to have and keep his motor vehicle under such control that it could be

 readily and reasonably stopped under the first appearance of danger; and

                f.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. negligently and

 carelessly failed and omitted to have and keep a careful and vigilant lookout and watch

 ahead and laterally and to observe persons and vehicles traveling on and upon Lemp and

 Arsenal; and

                g.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. negligently and

 carelessly failed and omitted to slow down, stop, swerve or turn his motor vehicle so as to

 avoid the collision and injury; and

                h.      Defendant CHRISTOPHER BARR, employee, agent and servant

                        of

 Defendant GULLY TRANSPORTATION, INC. ailed to observe and

 comply with the rules of the road pursuant to § 304.014 RSMo.

        7.      As a direct and proximate result of the negligence and carelessness of

 Defendant CHRISTOPHER BARR, employee, agent and servant of

 Defendant GULLY TRANSPORTATION, INC. Plaintiff TOSCHA JEFFRIES was

 cased to suffer and did suffer from serious and permanent injuries in the following

 respects, to wit: Plaintiff TOSCHA JEFFRIES suffered injury to her head, lumbar spine,

 and cervical spine causing headaches, severe pain, discomfort, and loss of motion.




                                              4
                                                                                         Electronically Filed - City of St. Louis - September 17, 2019 - 04:47 PM
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 5 of 9 PageID #: 10




 Plaintiff TOSCHA JEFFRIES suffers and will in the future continue to suffer such pain

 of body and anguish of mind. Plaintiff TOSCHA JEFFRIES’ injuries are serious,

 permanent, disabling, and painful. The function, use, and movement of the

 aforementioned parts and organs of Plaintiff LATRICIA LESTER’s body are and in the

 future will be impaired and diminished.

        8.      As a direct and proximate result of the negligence and carelessness of

 Defendant CHRISTOPHER BARR, employee, agent and servant of

 Defendant GULLY TRANSPORTATION, INC incurred medical expenses in excess of

 Five Thousand Dollars ($5,000.00) and will incur additional expenses in the future.

        9.      As a direct and proximate result of the negligence and carelessness of

 Defendant CHRISTOPHER BARR, employee, agent and servant of

 Defendant GULLY TRANSPORTATION, INC incurred lost wages in excess of Five

 Thousand Dollars ($5,000.00) and will incur additional expenses in the future.

        WHEREFORE, Plaintiff TOSCHA JEFFRIES prays this Court for judgment

 against Defendant CHRISTOPHER BARR, employee, agent and servant of

 Defendant GULLY TRANSPORTATION, INC in a fair and reasonable amount in excess

 of Twenty-Five Thousand Dollars ($25,000.00), for her costs and of court and for such

 other and further relief as this Court deems just and

                                       RAY B. MARGLOUS, P.C.

                                       By:________/s/ Robert S.Merlin_______________
                                             Ray B. Marglous, MO Bar # 15838
                                             Robert S. Merlin, MO Bar # 51707
                                             7711 Bonhomme, Suite 300
                                             Clayton, MO 63105
                                             (314) 721-6757
                                             (314) 721-5225 (facsimile)




                                              5
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 6 of 9 PageID #: 11
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 7 of 9 PageID #: 12
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 8 of 9 PageID #: 13
Case: 4:19-cv-02928-RLW Doc. #: 1-1 Filed: 10/28/19 Page: 9 of 9 PageID #: 14
